Title: Abigail Adams to John Adams, 15 January 1797
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy Janry 15 1796 [1797]
          
          The Cold has been more severe than I can ever before recollect. it has frozen the ink in My pen, and chilld the Blood in my veins, but not the Warmth of My affection for Him for whom my Heart Beats with unabated ardor through all the Changes and visisitudes of Life, in the still Calm of Peace Feild, and the Turbelent Scenes in which he is about to engage, the prospect of which excite, neither vanity, or Pride, but a mixture of anxiety and solisitude, which soften, but do not Swell the Heart.
          By the last Post I receivd Yours of December 27th & 30. Janry 1 & 3d The extract from mr Madisons Letter I believe to be the genuine sentiments of Mr Jeffersons Heart. tho wrong in Politicks, tho formerly an advocate for Tom Pains Rights of Man, and tho frequently mistaken in Men & Measures, I do not think him an insincere or a corruptable Man. My Friendship for him has ever been unshaken. I have not a Doubt but all the Discords may be tuned to harmony, by the Hand of a skillfull Artist. I See by the paper of to Day that the extract is publishd in the Centinel, not through Eve, I assure you, for I have not disclosd it. it has gaind as Most storys Do, that mr J.

declares he would not have taken the Vice Pressidency under any other Man. the writer adds not unaptly, from shakspear,
          
            “the Event we hope will
            Unite the Roses Red and White together
            That on one kind and Friendly Stalk, they both may flourish”
          
          My Authority for the Author of Aurelias, was William Shaw who going one Day into Nancreeds Book store saw a young Gentleman correctting the press. Nancreed introduced him to William as the Writer of Aurelias and gave him one of the Books; notwithstanding this, he may only, as he has on former occasions for our son be the Channel only, to convey & foster the ospring of an other.
          You ask me what I think of comeing on in Feb’ry? I answer that I had rather not if I may be excused. I have not for Many Years enjoyd so good Health as this Winter. I feel loth to put it to risk by passing a spring in Philadelphia. I know not what is to be Done. I think an inventory ought to be taken of what belongs to the United States a House ought to be provided and furnishd in such a Manner as they chuse, or a Committe appointed to Do it, if a sum Should be granted for the purpose. I desire to have nothing to Do with it. there are persons who know what is both necessary & proper. if this is Done I should not be against going to assist in the arrangement of the Household.
          I will make the necessary inquiry respecting a Carriage and write you word as soon as I can obtain information. my old Chariot, I have purchased Runners and put it on. Dr Tufts Says it must never be hung again. it has long been too shaby for use. I was beholden to My Neighbours for a conveyance before I got them. it answers very well for that purpose. the Sleighing is remarkable fine and has been so for more than a Month. I have had one Succession of visiters & company, more than for any two years past. every Body who ever knew one comes to pay compliments & visit who would not have been so forward perhaps . . . . a little prematurely too, but it shews their good wishes.
          I see no prospect of the fall of any article. Grain is as high as ever and all West India articles risen beyond bounds. Such Sugars as were purchased last Winter at 12 Dollors pr hundred are now 18. Loaf Sugar 2/6 pr pd. Tea Coffe Chocolat risen in proportion. at this rate we must be Starved if the House of Reps have not a sense of Justice before their Eyes.
          
          What is to be Done with our places? I have not advertized, nor have I seen Vinton or French since you went away. Burrel I believe will stay on if we find him a yoke oxen & cart. he has not had a Drop of water since last july. Billings is getting steady. he had but a Small flight this last time, but he wants his Money as fast as he earns it
          I have been so much hindred by company that I have not been able to write for these ten Days only one short Letter to you.
          I took up the Note and Destroyd it.
          I inclose You a Letter from an old Friend it contains some just sentiments. I need not say to you how necessary it is to lay ones finger upon their Lips—and to be upon our gaurd with all foreign Characters, and most domestick ones— I want to acquire an habit of silence, or of saying unimportant things.
          We have had a Wedding in our Family too in the last week which has occupied some part of my Time. Nancy Adams was married on thursday last, and to Day the New married pair dinned with me. Mr and Mrs Shaw are here upon a visit to keep Sabbeth with me, and desire their Respects to you— I am Sitting up after all are a bed to write you that tomorrows post may not go without a Letter. you will write me and inform me what I must Do, or what you wish— Cabot says I must go on or all the Wheels will Stand Still, but I know better.—
          Yours most affectly
          
            Abigail Adams
          
          
            return the Letter when read
          
        